DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10482885 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments regarding independent claims 21 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claim 35, Junqua discusses parental control (col. 2, line 64 to col. 3, line 5, discussion of parental control).  This indicates that multiple users can use the same user profile, which records interactions of each user.  For this reason, examiner maintains the previous grounds of rejection. 

Regarding the 101 rejection, the new additional element of “speech processing component” would not overcome the abstract idea because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, such as “speech processing component”, processor, and/or device, are considered insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
In order to overcome the 101 rejection, examiner suggested including the use of models by the speech processing component to determine entity name.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 21, 28, and 35 recite “receive… audio data…”, “process the audio data…”, “identify user profile data …”, “determine an entity name…”, and “determine a semantic interpretation…”.   These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes these steps from practically being performed in the mind.  For example, but for the “processor” language, these steps, in the context of these claims, encompass the user manually listens to an audio program, determine entity name in the audio, program, and determine a semantic interpretation of the program.  All of these steps can be performed by a human.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional elements - using a processor/device/speech processing component to perform all of these steps.  The use of a processor/device/speech processing component is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processor/device/speech processing component are considered insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 23-27, 30-34, and 36-40 include additional steps that are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Junqua et al. (USPN 6415257, hereinafter referred to as Junqua) in view of Besprosvan (USPG 2016/0294920, hereinafter referred to as Besprosvan).


Regarding claims 21 and 28, Junqua discloses a system and computer-implemented method, comprising: 
at least one processor (figure 1); and 
at least one memory comprising instructions that, when executed by the at least one processor (figure 1), cause the system to: 
receive, from a first device, first audio data corresponding to a first utterance (figure 1, speech input 10); 
determine the first utterance was spoken by a first user corresponding to a user profile (figure 1, speech input 10 and user profile database 16); 
process, using at least one speech processing component, the first audio data to determine an entity name represented in the first utterance (col. 4, lines 20-32, “Mel Brooks”); 
store first data associating the entity name with the user profile (col. 4, line 62 to col. 5, line 11, “first data” can be anything, including dialog history); 
receive [, from a second device different from the first device,] second audio data corresponding to a second utterance (figure 1, speech input 10, can be a second session or interaction); 
determine the second utterance was spoken by the first user corresponding to the user profile (figure 1, speech input 10 and user profile database 16); 
process, using the at least one speech processing component, the second audio data to identify a portion of the second utterance representing an entity (col. 4, lines 20-32, “Mel Brooks” or Marilyn Monroe); 
in response to the second utterance being spoken by the first user, identify the first data associating the entity name with the user profile (col. 4, line 62 to col. 5, line 11, relying on first data or dialog history); 
determine the entity name corresponds to the portion of the second utterance (col. 4, lines 20-32, “Mel Brooks” or Marilyn Monroe); and 
2determine a semantic interpretation of the second utterance, the semantic interpretation including the entity name (col. 4, line 40 to col. 5, line 11).
Junqua fails to explicitly disclose the first user using a second device and the same user profile.  However, Besprosvan teaches linking multiple devices to the same account such that the user profile associated with a particular user is shared among the devices (see abstract section).  This indicates that the process of Junqua can be used by a second device linked to the same account of the first user.
Since Junqua and Besprosvan are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of allowing multiple devices associated with a particular user to have access to the same user profile.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 22-23 and 29-30, the combination of Junqua and Besprosvan further teaches wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to receiving the audio data: receive, from the second device, second audio data corresponding to the previous interaction; process the second audio data to determine the entity name; and store the entity name as part of the user profile data (Junqua: as discussed in claim 1 above that Junqua parses the input speech to determine entity name and intent and stores the these information in a user profile so that other devices associated with the user, taught by Besprovan, can use later); wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to receiving the audio data: 11658581.1Appl. No. 16/677,913Attorney Docket No.: P34301-USO2CONPreliminary Amdt. Dated January 27, 2020receive, from the second device, input data corresponding to the previous interaction; determine output data responsive to the previous interaction, the output data including the entity name; and store the entity name as part of the user profile data (Junqua: as discussed in claim 1 above that Junqua parses the input speech to determine entity name and intent and stores the these information in a user profile so that other devices associated with the user, taught by Besprosvan, can use later).  

Regarding claims 24 and 31, Junqua further discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a first subject corresponding to the utterance (col. 5, lines 33-55, extracting topic from input); and determine that the user profile data indicates the previous interaction corresponds to the first subject (col. 4, line 62 to col. 5, line 11, movie has already been viewed).  

Regarding claims 25-27 and 32-34, the combination of Junqua and Besprosvan further discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine input data corresponding to the previous interaction (col. 4, line 62 to col. 5, line 11, movie has already been viewed); determine the input data corresponds to a request to output media content (col. 3, line 35 to col. 54 line 3, determine the input is a request to play a media content); and cause the media content to be output using the second device (col. 3, line 35 to col. 54 line 3, playing the requested media content; Besprosvan teaches other devices associated with the user can access the user profile to request content as discussed in claim 1 above), wherein the user profile data includes information about the media content, the information including the entity name (col. 4, line 62 to col. 5, line 11, profile includes actor, program title, etc.); process the audio data to determine a correspondence with the audio data and stored data corresponding to a first user identifier (ID) (figure 1, speaker verification/identification 14; also see col. 2, lines 43-49); and determine that the user profile data includes an association with the previous interaction and the first user ID (figure 1, user profile 16 is user-specific storing previous interaction discussed in col. 4, line 62 to col. 5, line 11).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junqua.

Regarding claim 35, Junqua discloses a computer-implemented method, comprising: 
receiving audio data corresponding to an utterance by a first user associated with a user profile (figure 1, speech input 10 and user profile database 16); 
processing, using at least one speech processing component, the audio data to identify a portion of the utterance representing an entity (col. 4, lines 20-32, “Mel Brooks”); 
identifying user profile data corresponding to a previous interaction involving a second user associated with the user profile (col. 2, line 64 to col. 3, line 5, discussion of parental control indicates that multiple users use the same user profile); 
determining an entity name represented in the user profile data (col. 4, line 20 to col. 5, line 11, relying on first data or dialog history); 
determining the entity name corresponds to the portion of the utterance (col. 4, line 20 to col. 5, line 11, relying on first data or dialog history); and 
determining a semantic interpretation of the utterance, the semantic interpretation including the entity name (col. 4, line 40 to col. 5, line 11).

Regarding claims 24, 31, and 38, Junqua further discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a first subject corresponding to the utterance (col. 5, lines 33-55, extracting topic from input); and determine that the user profile data indicates the previous interaction corresponds to the first subject (col. 4, line 62 to col. 5, line 11, movie has already been viewed).  

Regarding claims 25-27, 32-34, and 39-40, the combination of Junqua and Besprosvan further discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine input data corresponding to the previous interaction (col. 4, line 62 to col. 5, line 11, movie has already been viewed); determine the input data corresponds to a request to output media content (col. 3, line 35 to col. 54 line 3, determine the input is a request to play a media content); and cause the media content to be output using the second device (col. 3, line 35 to col. 54 line 3, playing the requested media content; Besprosvan teaches other devices associated with the user can access the user profile to request content as discussed in claim 1 above), wherein the user profile data includes information about the media content, the information including the entity name (col. 4, line 62 to col. 5, line 11, profile includes actor, program title, etc.); process the audio data to determine a correspondence with the audio data and stored data corresponding to a first user identifier (ID) (figure 1, speaker verification/identification 14; also see col. 2, lines 43-49); and determine that the user profile data includes an association with the previous interaction and the first user ID (figure 1, user profile 16 is user-specific storing previous interaction discussed in col. 4, line 62 to col. 5, line 11).

Regarding claim 36, Junqua further discloses the computer-implemented method of claim 35, further comprising, prior to receiving the audio data: receiving second audio data corresponding to the previous interaction; processing the second audio data to determine the entity name; and storing the entity name as part of the user profile data (Junqua: as discussed in claim 1 above that Junqua parses the input speech to determine entity name and intent and stores the these information in a user profile for use in subsequent sessions).  

Regarding claim 37, Junqua further discloses the computer-implemented method of claim 35, further comprising, prior to receiving the audio data: receiving input data corresponding to the previous interaction;        Reply to Office Action of April 12, 2022determining output data responsive to the previous interaction, the output data including the entity name; and storing the entity name as part of the user profile data (Junqua: as discussed in claim 1 above that Junqua parses the input speech to determine entity name and intent and stores the these information in a user profile for use in subsequent sessions; the user profile is available for the parser to use to process current input, discussed throughout the reference and in independent claims above).  

Regarding claim 38, Junqua further discloses the computer-implemented method of claim 35, further comprising: determining a first subject corresponding to the utterance (col. 5, lines 33-55, extracting topic from input); and determining that the user profile data indicates the previous interaction corresponds to the first subject (col. 4, line 62 to col. 5, line 11, movie has already been viewed).  

Regarding claim 39, Junqua further discloses the computer-implemented method of claim 35, further comprising: determining input data corresponding to the previous interaction (col. 4, line 62 to col. 5, line 11, movie has already been viewed); determining the input data corresponds to a request to output media content (col. 3, line 35 to col. 54 line 3, determine the input is a request to play a media content); and causing the media content to be output, wherein the user profile data includes information about the media content, the information including the entity name (col. 3, line 35 to col. 54 line 3, playing the requested media content; Besprosvan teaches other devices associated with the user can access the user profile to request content as discussed in claim 1 above; also see col. 4, line 62 to col. 5, line 11, profile includes actor, program title, etc.).  

Regarding claim 40, Junqua further discloses the computer-implemented method of claim 35, further comprising: processing the audio data to determine a correspondence with the audio data and stored data corresponding to a first user identifier (ID) (figure 1, speaker verification/identification 14; also see col. 2, lines 43-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Binder et al. (USPG 2014/0222436, hereinafter referred to as Binder) teach a method for identifying sound types to determine trigger word for voice digital assistant that is considered pertinent to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656